ON REHEARING.                   [En Banc. August 9, 1938.]
Upon the filing of the foregoing opinions, the respective parties to the cause jointly petitioned that the matter be set down for reargument. The petition was granted, as required by the provisions of Rem. Rev. Stat., § 11 [P.C. § 8656], and a reargument was had on August 9th. As a result of the more mature consideration of the matter thus afforded, five members of the court (Judges Main and Blake dissenting) have reached the conclusion that State ex rel. Chealander v. Carroll, 57 Wash. 202,106 P. 748, should be overruled. With that modification, the first of the foregoing opinions is adopted as the opinion of the court.
The writ will accordingly issue.
STEINERT, C.J., and SIMPSON, J., took no part. *Page 11